UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6279



SHERMAN ELWOOD SKIPPER,

                                              Petitioner - Appellant,

          versus


JENNIFER H. LANGLEY,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (5:05-hc-00749-H)


Submitted:   August 31, 2006             Decided:   September 19, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherman Elwood Skipper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Sherman Elwood Skipper seeks to appeal the district

court’s order treating his 28 U.S.C. § 2254 petition as successive

and dismissing it on that basis.                   The district court also denied

Skipper’s        motion    for    reconsideration          and     his    request   for   a

certificate of appealability.                  These orders are not appealable

unless     a     circuit   justice       or    judge      issues    a     certificate     of

appealability.        28 U.S.C. § 2253(c)(1) (2000).                     A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district       court    is    debatable        or    wrong     and   that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                  We have independently reviewed the

record     and    conclude       that    Skipper    has    not     made    the   requisite

showing.*


      *
      Construing Skipper’s notice of appeal and informal brief as
an application to file a second or successive petition under 28
U.S.C. § 2254, that application fails.        In order to obtain
authorization to file a successive § 2254 petition, a prisoner must
assert claims based on either: (1) a new rule of constitutional
law, previously unavailable, made retroactive by the Supreme Court
to cases on collateral review; or (2) newly discovered evidence,
not previously discoverable by due diligence, that would be
sufficient to establish by clear and convincing evidence that, but

                                           - 2 -
              Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




for constitutional error, no reasonable factfinder would have found
the petitioner guilty of the offense.      28 U.S.C. § 2244(b)(2)
(2000). Skipper’s claims do not satisfy either of these criteria.

                                      - 3 -